Illinois Official Reports                           Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                                                                           accuracy and integrity of
                               Appellate Court                             this document
                                                                           Date: 2016.02.22 11:44:08
                                                                           -06'00'




                  People v. Decatur, 2015 IL App (1st) 130231



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TAUREAN DECATUR, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-13-0231



Filed             December 2, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 10-CR-8248; the
Review            Hon. Noreen Valeria-Love, Judge, presiding.



Judgment          Affirmed; mittimus corrected.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Jessica D. Fortier, all of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary P. Needham, and Mari R. Hatzenbuehler, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             PRESIDING JUSTICE MASON delivered the judgment of the court,
                  with opinion.
                  Justices Lavin and Pucinski concurred in the judgment and opinion.
                                              OPINION

¶1        Following a 2012 bench trial, defendant Taurean Decatur was convicted of one count of
     first degree murder (though the mittimus reflects conviction on two counts) and two counts of
     attempted murder, for which he was sentenced to a total of 105 years’ imprisonment. His sole
     argument on appeal is that his sentence was excessive. Because Decatur’s sentence is well
     within statutory guidelines and was not the product of any error committed by the trial court,
     we affirm the judgment and correct the mittimus.

¶2                                          BACKGROUND
¶3        The State’s evidence at trial revealed that on the night of October 9, 2009, a fight occurred
     at Town Tap bar in Broadview, Illinois, resulting in the fatal shooting of Maurice Orange and
     gunshot wounds to Larry Ankum and Kevin Marshall. Others present that night included
     Michael Orange, Maurice’s twin brother, Steven Milton, a friend of Marshall and the Orange
     brothers, and Decatur.
¶4        The fight initially began in the bar, where several men were “jumping on” Milton, but bar
     staff soon moved the brawlers outside. Once outside, Ankum hit Milton, who fell to the
     ground. While Milton was lying unconscious, Decatur shot at him, saying “[Expletive], what
     you going to do now.” Meanwhile, Ankum had turned to fight with Marshall, and Decatur
     pointed his gun at Marshall and fired a second shot, hitting him in the leg and also striking
     Ankum. Decatur then shot at the Orange brothers, who were standing off to the side. Michael
     and Maurice immediately retreated, and Maurice told Michael he had been shot. The two
     proceeded to the hospital, where Maurice later died from his injuries.
¶5        Michael and Marshall along with witnesses Carlyon Jones and Lexly White all identified
     Decatur as the shooter. Police issued an arrest warrant for Decatur on October 21, 2009, but he
     was not apprehended until November 3, when authorities in Calhoun, Michigan alerted
     Chicago police that they had a subject in custody with fingerprints matching Decatur’s.
¶6        Decatur testified on his own behalf that he acted in self-defense. According to Decatur, he
     carried a gun into Town Tap on October 9 for protection. He consumed several drinks, despite
     being underage, and was on the dance floor when he saw his friend Ankum and another friend,
     Charles Decury, arguing with Milton. Milton swung at Ankum, and Decatur intervened in the
     fight to help his friends. Before staff removed the men from the bar, Milton threatened to kill
     Decatur and Ankum. Once outside, Milton swung at Ankum, and when Ankum hit back,
     Milton fell to the ground. Marshall then began hitting Ankum. Decatur did not see anyone with
     a weapon, but nevertheless drew his gun and told Marshall to leave Ankum alone. Michael
     then moved to hit Decatur at the same time Decatur saw Maurice reaching into his waistband.
     Decatur, scared, then shot at Maurice; however, Decatur denied shooting at either Milton or
     Marshall. Decatur testified that he fled to Michigan after the shooting because he feared
     apprehension. On cross-examination, Decatur acknowledged that he never told police that he
     saw Maurice reaching into his waistband, and further admitted telling detectives during his
     initial interview that he had never been to Town Tap.
¶7        Ankum corroborated portions of Decatur’s version of events, testifying specifically to
     Milton’s death threat. Ankum also observed one of the Orange brothers take a swing at Decatur
     before he heard gunshots.


                                                 -2-
¶8         Following closing arguments, the trial court found Decatur guilty of first degree murder of
       Maurice and attempted murder of Milton and Marshall. The trial court stated that it disbelieved
       Decatur’s self-serving account of events due to its internal contradictions and inconsistencies.
¶9         At sentencing, the court first heard a victim impact statement from Maurice’s mother. The
       parties also introduced the presentence investigation report, which reflected that Decatur had
       previously been convicted of possession of narcotics and sentenced to probation, which was
       terminated satisfactorily. In addition, he had a pending charge of aggravated battery of a police
       officer that allegedly occurred while he was awaiting trial.
¶ 10       In mitigation, Decatur’s counsel noted that Decatur was only 19 years old in October 2009,
       and referred to age as “the single most important factor” in sentencing. Specifically, he argued
       that scientific evidence suggested that a 19-year-old’s brain was not fully developed. The trial
       court rejected this argument, stating:
                    “Your attorney argues to take into consideration the fact that you’re 19 and that at
               19, brains are somewhat underdeveloped. I think, just tapping into my own
               experiences, I grew up, many of my friends grew up. My family grew up. I would go so
               far to say many other people in this courtroom grew up knowing the difference between
               right and wrong.
                    And when I was 19, I knew the difference between right and wrong, even if my
               brain was underdeveloped based on that age. A five-year-old kid knows the difference
               between right and wrong.”
       The court went on to note that Decatur expressed no remorse for his actions and appeared
       unmoved by Maurice’s mother’s statement. The court then sentenced Decatur to 40 years of
       imprisonment on the count of first degree murder, with a mandatory add-on of 25 years for
       personally discharging the gun that killed Maurice, and two concurrent terms of 20 years each
       on the two attempted murder counts, with corresponding 20-year firearm enhancements, to run
       consecutively to the sentence for first degree murder. In total, Decatur was sentenced to 105
       years’ imprisonment. His motion to reconsider sentence was unsuccessful, and he timely
       appeals.
¶ 11                                              ANALYSIS
¶ 12       We review a trial court’s sentencing decision for an abuse of discretion, as the trial court,
       having observed the defendant and the proceedings, is better suited to consider sentencing
       factors than the reviewing court, which relies on the “cold” record. People v. Fern, 189 Ill. 2d
48, 53 (1999). A sentence within statutory limits will not be deemed an abuse of discretion
       unless it is at variance with the spirit and purposes of the law or manifestly disproportionate to
       the nature of the offense. People v. Stacey, 193 Ill. 2d 203, 210 (2000). Importantly, it is the
       seriousness of the crime–rather than the presence of mitigating factors–that is the most
       important factor in determining an appropriate sentence. People v. Quintana, 332 Ill. App. 3d
96, 109 (2002). Indeed, we will not find that a minimum sentence is necessarily warranted
       merely due to the presence of mitigating factors. People v. Peoples, 2015 IL App (1st) 121717,
       ¶ 112. Moreover, we will not substitute our judgment for the trial court because we may have
       balanced the factors differently. People v. Alexander, 239 Ill. 2d 205, 212-13 (2010).
¶ 13       As an initial matter, we note that the trial court had no discretion as to whether to impose a
       sentencing enhancement for the attempted murder charge, or whether to run the sentences
       consecutively. See 720 ILCS 5/8-4(c)(1)(C) (West 2012) (court shall add 20-year term to


                                                   -3-
       sentence for attempted murder where defendant personally discharged firearm); 730 ILCS
       5/5-8-4(d)(1) (West 2012) (court shall impose consecutive sentences where defendant
       convicted of first degree murder). Thus, Decatur cannot challenge those portions of his
       sentence for an abuse of discretion. Peoples, 2015 IL App (1st) 121717, ¶ 114.
¶ 14       As for the remainder of his sentence, Decatur does not dispute that it was within the
       statutory range. The sentencing range for first degree murder, absent any enhancements, is 20
       to 60 years’ imprisonment (730 ILCS 5/5-4.5-20(a) (West 2012)), while the range for
       attempted murder, a Class X felony, is 6 to 30 years (720 ILCS 5/8-4(c)(1)(C) (West 2012);
       730 ILCS 5/5-4.5-25(a) (West 2012)). The trial court’s sentence of 40 years’ imprisonment on
       the murder count and 20 years on the attempted murder counts is within the middle of both
       ranges. And with regard to the mandatory firearm enhancement for first degree murder, the
       court sentenced Decatur to the minimum 25 years for personally discharging the gun that
       caused Maurice’s death. See 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2012) (court shall impose
       additional sentence ranging from 25 years’ imprisonment to life where defendant discharges a
       gun that results in death of another individual).
¶ 15       We cannot conclude that the sentence imposed was an abuse of discretion given the
       seriousness of the offense. While Decatur argued that he acted in self-defense, the trial court
       was not required to accept his version of events and in fact found Decatur incredible. The
       State’s evidence, which Decatur concedes was sufficient, revealed that there was no
       justification for Decatur’s acts: during a fight at which he was the only person armed, he shot at
       Milton, an unconscious man, and shot at and killed Maurice, who was not involved in the
       altercation. To compound matters, he fled after committing the crimes, and lied to police about
       his involvement. Also troubling was Decatur’s lack of remorse: the trial court explicitly noted
       Decatur’s inattention during the reading of the victim impact statement. Under these
       circumstances, the trial court did not abuse its discretion in declining to sentence Decatur to the
       minimum term he sought.
¶ 16       Nevertheless, Decatur argues that his 105 year sentence was excessive because the court
       failed to consider mitigating factors–most notably, his age and his minimal criminal record.
       But the trial court is not required by law to consider a defendant’s age in making a sentencing
       decision. Cf. 730 ILCS 5/5-5-3.1 (West 2012) (listing factors to be considered in mitigation);
       see People v. Luna, 409 Ill. App. 3d 45, 52 (2011) (rejecting defendant’s challenge to
       maximum sentence despite trial court’s refusal to consider defendant’s age at time of crime).
       True, the Supreme Court has recognized that minors are less morally culpable and have a
       greater capacity for rehabilitation than adults who commit similar crimes, but the Court has
       also stated that the Constitution does not categorically bar lengthy terms for juveniles. Miller v.
       Alabama, 567 U.S. ___, ___, 132 S. Ct. 2455, 2469 (2012); see also People v. Davis, 2014 IL
115595, ¶ 43 (“A minor may still be sentenced to natural life imprisonment without parole so
       long as the sentence is at the trial court’s discretion rather than mandatory.”). But, Decatur was
       not a minor when he committed these offenses and no reported authority holds that an adult
       defendant’s relative youth, standing alone, renders a sentence longer than the statutory
       minimum excessive. And while Decatur’s criminal history was minimal, consisting of one
       drug-related conviction, the court was nevertheless entitled to conclude that the heinous nature
       of Decatur’s crimes offset that mitigating factor. As such, the court was within its discretion to
       reject the argument that Decatur was entitled to a minimum sentence.



                                                    -4-
¶ 17        Decatur also contends that the court failed to take into account the financial costs of
       incarceration. See 730 ILCS 5/5-4-1(a)(3) (West 2012). It is sufficient to note that nothing in
       the record points to the trial court’s refusal to consider this factor, and that absent such
       affirmative evidence, the trial court is presumed to consider the incarceration cost. People v.
       Canizalez-Cardena, 2012 IL App (4th) 110720, ¶ 24; see also People v. Knox, 2014 IL App
       (1st) 120349, ¶ 46 (trial court need not explicitly analyze every relevant sentencing factor on
       record).
¶ 18        While we disagree that Decatur’s sentence was excessive, we acknowledge that the
       convergence of two mandatory firearm enhancements, mandatory consecutive sentencing, and
       so called “truth-in-sentencing” laws that require Decatur to serve 100% of his murder sentence
       have produced a de facto life sentence. See 730 ILCS 5/3-6-3(a)(2)(i) (West 2012); People v.
       Gipson, 2015 IL App (1st) 122451, ¶ 61 (term of years may amount to natural life without
       possibility of parole for purposes of eighth amendment (citing U.S. Const., amend. VIII)). We
       have previously urged the legislature to revisit the sentencing schemes that result in such
       lengthy imprisonment terms without allowing for adequate consideration of mitigating factors
       such as age. Gipson, 2015 IL App (1st) 122451, ¶¶ 78, 80 (mentally ill minor defendant
       sentenced to mandatory 52-year term for two counts of attempted murder). In response, the
       legislature has passed legislation aimed at providing trial courts with greater discretion in
       sentencing, particularly where juveniles are concerned. See, e.g., Pub. Act 99-258, § 15 (eff.
       Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105) (when sentencing defendant who was under 18 at
       time of commission of crime, court may, in certain circumstances, decline to impose
       sentencing enhancement based on firearm possession or discharge). We encourage the
       legislature to continue to improve upon our sentencing schemes to the extent necessary and
       ensure that they are reasonable and conform to common sense.
¶ 19        Finally, as the State points out, the mittimus incorrectly reflects two convictions for first
       degree murder although there was only one victim. The State further notes, and we agree, that
       judgment should be entered on the more serious charge. People v. Cardona, 158 Ill. 2d 403,
       411 (1994). Thus, pursuant to our authority under Illinois Supreme Court Rule 615(b)(1), we
       instruct the clerk of the circuit court to correct Decatur’s mittimus to reflect one conviction of
       first degree murder under section 9-1(a)(1) of the Criminal Code of 2012. 720 ILCS
       5/9-1(a)(1) (West 2012).

¶ 20                                      CONCLUSION
¶ 21      Accordingly, the judgment of the circuit court is affirmed and the mittimus is corrected.

¶ 22      Affirmed; mittimus corrected.




                                                   -5-